 


109 HR 2982 IH: FCC Reorganization Act
U.S. House of Representatives
2005-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 2982 
IN THE HOUSE OF REPRESENTATIVES 
 
June 17, 2005 
Mr. Wynn introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To require the Federal Communications Commission to reorganize the bureaus of the Commission in order to better carry out their regulatory functions. 
 
 
1.Short titleThis Act may be cited as the FCC Reorganization Act. 
2.FindingsThe Congress finds the following: 
(1)The Communications Act of 1934 grants the Federal Communications Commission permission to organize integrated bureaus and other divisional organizations for the purpose of assisting the Commission in its principal workload. 
(2)The Federal Communications Commission originally created and organized its bureaus at a time when individual companies offered single, discreet telecommunications services.  
(3)New communications technologies enable a single company to offer a variety of services (such as cable companies offering video, voice, and data).  
(4)The organization of the Federal Communications Commission’s bureaus based on the type of technology is an obsolete model and is no longer relevant since new technologies provide multiple services. 
3.Regulatory function and structure of the FCCSubsection (b) of section 5 of the Communications Act of 1934 (47 U.S.C. 155(b)) is amended to read as follows: 
 
(b)Staff organization 
(1)Authority to organizeThe Commission shall— 
(A)except as provided in paragraph (3), establish and maintain the bureaus required by paragraph (2); and 
(B)organize the remainder of its staff into— 
(i)integrated bureaus based on the purposes of the regulation to be administered by such bureau; and 
(ii)such other divisional organizations as the Commission may deem necessary. 
(2)Required divisionsExcept as provided in paragraph (3), the Commission shall establish and maintain the following bureaus and divisions: 
(A)Spectrum management bureauA Spectrum Management Bureau with responsibility for all issues relating to electromagnetic spectrum, including spectrum allocation, spectrum interference regulations, unlicensed user regulations, and other general spectrum regulations. 
(B)Government affairs and consumer education bureauA Government Affairs and Consumer Education Bureau with responsibility for all issues relating to government relations and consumer education including consumer affairs and outreach, consumer inquiries and complaints, information access and privacy, policy, reference information center, and consumer publications.  
(C)Economic regulations bureauAn Economic Regulation Bureau with responsibility for all issues relating to economic regulations, including intercarrier compensation, pricing regulations, and media ownership regulations, and the Universal Service Fund/E-rate program.  
(D)Public interest bureauA Public Interest Bureau with responsibility for all issues relating to public interest programs, such as Disabled Services, E–911 regulations, and requirements under the Communications Assistance for Law Enforcement Act.  
(E)Broadcast content bureauA Broadcast Content Bureau with responsibility for all issues relating to broadcast content, including broadcast decency and child-friendly television.  
(F)Licensing bureauA Licensing Bureau with responsibility for all issues relating to licensing, including spectrum auctions and license renewal 
(G)Enforcement bureauAn Enforcement Bureau with the same responsibilities such Bureau had on the date of enactment of the FCC Reorganization Act. 
(H)International bureauAn International Bureau with the same responsibilities such Bureau had on the date of enactment of the FCC Reorganization Act. 
(3)Periodic re-examinationThe Commission shall, at least once after each 5-year interval after the date of enactment of the FCC Reorganization Act— 
(A)re-examine the organization of the bureaus established under subparagraph (A) and (B)(i) of paragraph (1) to determine whether such organization continues to meet the requirements and needs of the Commission; and 
(B)carry out any reorganization that the Commission determines to be necessary to meet the requirements and needs of the Commission. 
(4)Bureau staffingEach bureau established under subparagraph (A) and (B)(i) of paragraph (1) shall include such legal, engineering, accounting, administrative, clerical, and other personnel as the Commission may determine to be necessary to perform its functions.. 
4.Effective date; transitionThe amendment made by section 3 is effective 18 months after the date of enactment of this Act, except that the Federal Communications Commission is authorized and required to take actions to begin implementation of, and compliance with, such amendment on such date of enactment. 
 
